DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after final amendment filed on 12/28/2021 has been entered. Claims 1, 3-4 and 10-13 have been amended. Thus, Claims 1, 3-4 and 10-14 are currently pending and are under examination.

Withdrawn/Moot Objections and Rejections
	Claims 1 and 3-4 (including examiner’s amendment set forth below) have been amended to obviate the minor informalities. Furthermore, in view of the aforementioned amendment of Claim 1, Claims 10-13 are no longer dependent on an objected base claim. Thus the claim objections of the record have been withdrawn.
	Claim 14 has been canceled by examiner’s amendment and thus the 112(a) rejection of the canceled claim is now moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION
	Page 1, line 13 – the chemical formula “CF3CF=Cl2” has been replaced by - - CF3CF=CCl2 - -.
	IN THE CLAIM
	Claim 4, line 3 – the chemical formula “CF3CF=Cl2” has been replaced by - - CF3CF=CCl2 - -.
	Claim 14 has been canceled.

Authorization for this examiner’s amendment was given in an interview with Michael K. Boyer on 01/13/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are set forth in the Office Action 07/06/2021, but they fail to teach or suggest a composition comprising HFO-1234ze, HCFC-235cb, HCFC-245fa and HCFO-1124xe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4 and 10-13 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622